oOo Oo HN DO OH FF WD NH eK

B> BS KO BR BR HN RH BD DH Fe RR RO Re RPO RP Rll Rl
co NO OH BP WwW HO KF DOD Oo OBO HN WO rR eR WD HY KF ©

Case 2:19-cr-00300-JCM-EJY Document 160 Filed 10/14/20 Page 1of3

 

 

 

 

 

 

 

——— FILED
——— ENTERED _ SERIED ON
COUNSEL/PARTIES OF RECARD
OCT 14 2020
bo
CLERK US DISTRICT COU
ay. DISTRICT OF NEVADA a
- DEPUITY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-300-JCM-EJY
Plaintiff, Preliminary Order of Forfeiture
V.
EDGAR VELASCO SAMSON,

Defendant.

 

 

 

This Court finds Edgar Velasco Samson pled guilty to Count 1 of a 16-Count
Criminal Indictment charging him with conspiracy to commit bank fraud in violation of 18
U.S.C. §§ 1344 and 1349. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __;
Plea Agreement, ECF No. __.

This Court finds Edgar Velasco Samson agreed to the imposition of the in personam
criminal forfeiture money judgment of $308,202.80 set forth in the Plea Agreement and the
Forfeiture Allegation of the Criminal Indictment. Criminal Indictment, ECF No. 1; Change
of Plea, ECF No. __; Plea Agreement, ECF No. _.

The in personam criminal forfeiture money judgment is (1) any property, real or
personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.
§ 1344, or 18 U.S.C. § 1349, conspiracy to commit such offense and (2) any property
constituting, or derived from, proceeds obtained directly or indirectly, as the result of a
violation of 18 U.S.C. § 1344, affecting a financial institution, or 18 U.S.C. § 1349,
conspiracy to violate, and is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with
28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(A); and 21 U.S.C. § 853(p).

///

 
o Oo NN DO OH RR DW NY ke

Bo BRO BO BR RD BR BR BRD RO mw rw OR RR RO RO OO Ree
oN DW ON FP WHO NH KH DOD HO CO AND DH vA BP WO NH KF OC

 

 

Case 2:19-cr-00300-JCM-EJY Document 160 Filed 10/14/20 Page 2 of 3

This Court finds that Edgar Velasco Samson shall pay an in personam criminal
forfeiture money judgment of $308,202.80 to the United States of America, not to be held
jointly and severally liable with any codefendants and the collected money judgment
amount between the codefendants is not to exceed $1,407,183.61 pursuant to Fed. R. Crim.
P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. §
982(a)(2)(A); and 21 U.S.C. § 853(p).

This Court finds that on the government’s motion, the court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

The in personam criminal forfeiture money judgment complies with Honeycutt v.
United States, 137 S. Ct. 1626 (2017).

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States of America recover from Edgar Velasco Samson an in personam criminal
forfeiture money judgment of $308,202.80.

IT Is FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.

patep Ukf [GtR? a0,

& UWghanw

C. MAHAN
UNITEDSTATES DISTRICT JUDGE

 

 
co eo sa DO OH FP WO NY KF

BM BO BR HO HO BRO HNO BRO HN RR RO ROR ee OO eee ee
oO KN WO OH BP W DH =! CO O© CO ID DH A PB WO HO KH OO

 

 

Case 2:19-cr-00300-JCM-EJY Document 160 Filed 10/14/20 Page 3 of 3

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on

September 9, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 
